Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J), rendered December 4, 2003, convicting him of murder in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request for a jury charge on the affirmative defense of extreme emotional disturbance (see Penal Law § 125.25 [1] [a]). The defendant presented no psychiatric evidence, claimed that he was innocent, and submitted no evidence indicating that he was suffering from emotional distress (see People v Smith, 1 NY3d 610, 612 [2004]; People v Roche, 98 NY2d 70, 76 [2002]; People v White, 79 NY2d 900 [1992]; People v Harris, 109 AD2d 351, 362 [1985]). Even when viewed in the light most favorable to the defendant, the evidence merely established that the defendant was angry or upset, but not that he had lost self-control (see People v Walker, 64 NY2d 741, 743 [1984]; People v McDonald, 199 AD2d 420 [1993]). Thus, any finding by the jury that the defendant suffered from extreme emotional disturbance at the time of the killings would have been pure speculation (see People v Roche, supra at 76). Schmidt, J.P., S. Miller, Santucci and Spolzino, JJ., concur.